NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JIMMY D. WOODS,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responclent-Appellee.
2012-7(}7O .
Appea1 from the United States Court of Appeals for
Veterans C1aims in case no. 10-2832, Judge John J.
Farley, III.
ON MOTION
ORDER
Jimmy D. WoodS moves for a 60-day extension of time
from the date of docketing to submit his formal brief
Upon consideration thereof
IT ls ORDERED THAT:

WOODS V. DVA 2
The motion is granted Mr. Woods’ formal brief is due
on or before April 16, 2012.
FoR THE CoURT
MAR 2 9  /s/ J an Horba1y
Date J an Horbaly
C]erk
cc: Jimmy D. Woods
S
Richard P. Schroeder, Esq. U_s_ cong ma
THE FEUERAL ClHCUlT
mm 2 9 2012
.1ANHonaALv
_ creek